Exhibit 10.28
FANNIE MAE
STOCK COMPENSATION PLAN OF 2003
Code Section 409A Amendment
     Pursuant to Section 8.5(a) of the Fannie Mae Stock Compensation Plan of
2003 (the “Plan”) and in accordance with the authority delegated to the Vice
President & Deputy General Counsel for Tax & Benefits to approve amendments to
benefit plans to the extent necessary to comply with Internal Revenue Code
Section 409A, the Plan is hereby amended as follows, effective except as
hereinafter set forth as of January 1, 2008:
     1. Section 1.2(2) is amended by adding the following sentence to the end
thereof: “In the case of an Option or Stock Appreciation Right, the Award Date
shall be determined in a manner consistent with the requirements of Section 409A
or, if applicable, Section 422 of the Code.”
     2. Section 1.2(9) is amended by adding at the end thereof the following
text: “In any case where deferred compensation subject to Section 409A of the
Code could become payable under an Award upon a Change in Control Event, the
term “Change in Control Event” shall be construed to require a “change in
control event” as defined in Section 1.409A-3(i)(5)(i) of the Treasury
Regulations.”
     3. A new Section 1.2(34-A) is added immediately following Section 1.2(34),
to read in its entirety as follows:
     “(34-A) “Separation from Service” when used in the Plan or in any Award
Document means and correlative terms mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations) from Fannie
Mae and from all other corporations and trades or businesses, if any, that would
be treated as a single “service recipient” with Fannie Mae under
Section 1.409A-1(h)(3) of the Treasury Regulations. Subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred may be elected in
writing. Any such written election shall be deemed part of the Plan. Wherever
the term “termination of employment” (or a correlative term) appearing in the
Plan or in an Award Document affects a Participant’s entitlement to, or the
timing of, the payment of any amount of deferred compensation subject to
Section 409A of the Code, it shall be construed to require a Separation from
Service.”
     4. A new Section 1.2(34-B) is added immediately following new
Section 1.2(34-A), to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “(34-B) “Specified Employee” when used in the Plan or in any Award Document
means an individual determined to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A. Subject to the applicable limitations
under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(i) of the Treasury Regulations for purposes of determining
“specified employee” status may be elected in writing. Any such written election
shall be deemed part of the Plan.”
     5. Section 1.2(40) (“Total Disability”) is amended by adding at the end
thereof the following text: “In any case where deferred compensation subject to
Section 409A of the Code could become payable under an Award upon a
Participant’s Total Disability, the term “Total Disability” shall be construed
to require a “disability” as defined in Section 1.409A-3(i)(4)(i)(A) of the
Treasury Regulations.”
     6. Section 1.6 is amended by adding the following sentence to the end
thereof: “It is intended that, except as otherwise expressly determined by the
Committee or its delegate in any case, each Award by its terms shall either
comply with, or comply with the requirements for exemption from, the
requirements of Section 409A of the Code.”
     7. The last sentence of Section 2.4(a) is amended by inserting at the end
thereof the words: ”, and no extension of an Option shall result in
exercisability of the Option beyond the earlier of the tenth anniversary of the
original date of grant or the latest day on which the Option could have expired
under its original terms.”
     8. Section 2.7 is deleted in its entirety.
     9. Section 3.1 is amended by adding the following text at the end thereof:
“, and no extension of a Stock Appreciation Right shall result in exercisability
of the Stock Appreciation Right beyond the earlier of the tenth anniversary of
the original date of grant or the latest day on which the Stock Appreciation
Right could have expired under its original terms. Each Stock Appreciation Right
shall comply with the requirements of Section 1.409A-1(b)(5)(i)(B) of the
Treasury Regulations.”
     10. Section 3.3(a) is amended by adding the words “in a manner consistent
with exemption of the Stock Appreciation Right from the requirements of
Section 409A of the Code” immediately after the words “Unless the Committee or
its delegate otherwise provides”.
     11. The last sentence of Section 8.2(b) is hereby amended by adding the
following phrase to the end of such sentence “and further provided that, with
respect to Awards of Options and Stock Appreciation Rights, no adjustments shall
be made that would cause the Award to cease to satisfy the conditions for
exemption from the requirements of Section 409A.”
     12. For the avoidance of doubt, all Awards made under the Plan that are
outstanding on January 1, 2008 shall be administered as though granted under
Plan terms that incorporate the changes made by paragraphs 1 through 11 above.
Without limiting the generality of the foregoing, in the case of any Restricted
Stock Units granted to an individual who at the relevant time is a Specified
Employee (as defined in Section 1.2(34-B) of the Plan as added by paragraph 4
above), any such units that vest by reason of Retirement or Early Retirement
will be paid no earlier than six months and one day following such Retirement or
Early Retirement; provided, further, that any long-term deferred cash award
granted together with, and on the same vesting schedule as, a Restricted Stock
Unit Award subject to this delayed payment schedule shall follow the delayed
payment schedule to the same extent as the associated Restricted Stock Unit
Award.

 